Appeal from order setting ^uside no cause verdict. Plaintiff, subrogated under section 29 of the Workmen’s Compensation Law, brought the action for injuries received by the employee of a road contractor who was working on the shoulder of the road three or four feet from the paved portion. Defendants were drivers of two cars that collided, one striking the workman. Order affirmed, with costs to the respondent to abide the event. Hill, P. J., McNamee, Crapser [and Bliss, JJ., concur; Heffernan, J., dissents and votes to reverse the order as to defendant Decker and to reinstate the jury’s verdict of no cause of action as to her, and votes to affirm the order as to defendant Finch.